On Motion for Rehearing.
Appellee argues on motion for rehearing that the parties and the court have overlooked the fact that the summons of garnishment served on appellant was accompanied by a document entitled “To All Garnishees,” which contained the name and telephone number of appellee’s counsel. Appellee argues that it has, therefore substantially complied with the requirements of Code Ann. § 46-502. However, pretermitting the question of whether there has been substantial compliance in this case is the fact that the record does not reveal whether the document entitled “To All Garnishees” was *428actually a part of or served with the summons of garnishment directed to appellant. It is well established that this court may not assume facts not in the record but made only by a party in his brief or enumerations of error. Bhatia v. West Cash &c. Savannah, 157 Ga. App. 145, 146 (276 SE2d 656). The record does not demonstrate appellee’s compliance with the first proviso of Code Ann. § 46-502.

Motion for rehearing denied.